ACCEPTED
                                                                                                   03-15-00427-CV
                                                                                                           8292959
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                             12/17/2015 5:07:33 PM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK
                                 No. 03-15-00427-CV
                                                                                FILED IN
                                                                         3rd COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                         In the Court of Appeals                         12/17/2015 5:07:33 PM

                      For the Third Judicial District                        JEFFREY D. KYLE
                                                                                  Clerk

                              Austin, Texas

        GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS
                   OF THE STATE OF TEXAS, AND
      KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS

                                                       Appellants,
                                              v.

                                  AUTOHAUS LP, LLP,

                                                        Appellee.


                     On Appeal from the 419th Judicial District Court
                                 Travis County, Texas


             UNOPPOSED MOTION FOR EXTENSION OF TIME
                    TO FILE APPELLEE’S BRIEF



       Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d), Appellee Autohaus

LP, LLP moves to extend the time to file the appellee’s brief, by forty-five (45) days, from the

current deadline of Wednesday, January 13, 2016, to a proposed new deadline of Monday,

February 29, 2016.
                                                    I.

         Appellee has received no prior extensions of time to file its brief.

                                                   II.

         Appellee’s brief is currently due Wednesday, January 13, 2016. Appellee seeks an

additional forty-five days to file its brief, which would extend the deadline to Monday, February

29, 2016.

                                                   III.

         This extension is necessary due to the upcoming Christmas and New Year’s holidays,

during which counsel for Appellees will either be out of the office or traveling, and because

during the current forty-five day period for preparing Appellee’s brief, Appellee’s counsel is

responsible for:


         (1) Preparation for an upcoming administrative hearing currently set for January 20, 2016

            in the State Office of Administrative Hearings, Hearing Nos. 111,864-111,869, which

            concerns a refund of Texas franchise tax;

         (2) Preparing and filing a Petition for Redetermination and Statement of Grounds on

            behalf of a client who has received an assessment for Texas sales and use tax from the

            Texas Comptroller;

         (3) Preparation of claims for a refund of Texas franchise tax on behalf of a client;

         (4) Representing client under audit by the Texas Comptroller of Public Accounts; and

         (5) Handling various other matters for client that will need to be coordinated with the

            drafting and filing of this brief in this case.

                                                   IV.

         Appellants do not oppose this motion for extension of time.
462859



                                                    2
                                                     Respectfully submitted,



                                                     /s/ Alex J. Pilawski____________________
                                                     DAVID E. COLMENERO
                                                     State Bar No. 24001908
                                                     ALEX J. PILAWSKI
                                                     State Bar No. 24074899
                                                     MEADOWS, COLLIER, REED,
                                                     COUSINS, CROUCH & UNGERMAN, L.L.P.
                                                     901 Main Street, Suite 3700
                                                     Dallas, TX 75202
                                                     (214) 744-3700 Telephone
                                                     (214) 747-3732 Facsimile
                                                     dcolmenero@meadowscollier.com
                                                     apilawski@meadowscollier.com

                                                     ATTORNEYS FOR APPELLEE


                              CERTIFICATE OF CONFERENCE

       I certify that I conferred with Counsel for Appellants, Cynthia A. Morales, regarding the
foregoing motion, and she advised me that Appellants are not opposed to the foregoing motion.


                                                     /s/ Alex J. Pilawski_________________
                                                     ALEX J. PILAWSKI


                                 CERTIFICATE OF SERVICE

       On December 17, 2015, this Unopposed Motion for Extension of Tile to File Appellee’s
Brief was served via efile.txcourts.gov and/or email on:

         Cynthia A. Morales
         Assistant Attorney General
         Financial Litigation and Charitable Trusts Division
         Post Office Box 12548
         Austin, Texas 78711-2548
         Cynthia.morales@texasattorneygeneral.gov

                                                     /s/ Alex J. Pilawski_________________
                                                     ALEX J. PILAWSKI

462859



                                                 3